In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 

No. 15‐2443 
UNITED STATES OF AMERICA, 
                                                   Plaintiff‐Appellee, 

                                  v. 

DAMIAN PATRICK, 
                                               Defendant‐Appellant. 
                     ____________________ 

             Appeal from the United States District Court 
                for the Eastern District of Wisconsin. 
             No. 13‐CR‐234 — Rudolph T. Randa, Judge. 
                     ____________________ 

    ARGUED MAY 24, 2016 — DECIDED NOVEMBER 23, 2016 
                ____________________ 

   Before WOOD, Chief Judge, and EASTERBROOK and KANNE, 
Circuit Judges. 
   EASTERBROOK,  Circuit  Judge.  Police  in  Wisconsin  arrested 
Damian Patrick while he was in a car on a public street and 
found  him  armed.  That  led  to  this  federal  prosecution,  be‐
cause  Patrick’s  criminal  record  made  it  unlawful  for  him  to 
possess firearms. 18  U.S.C. §922(g)(1). The district court  de‐
nied  his  motion  to  keep  the  gun  out  of  evidence.  2015  U.S. 
2                                                         No. 15‐2443 

Dist. LEXIS 1421 (E.D. Wis. Jan. 7, 2015), approving a magis‐
trate  judge’s  recommendation,  2014  U.S.  Dist.  LEXIS  179522 
(E.D. Wis. Sept. 30, 2014). Patrick pleaded guilty but reserved 
the opportunity to contest the validity of his arrest, and thus 
the  validity  of  the  gun’s  seizure.  He  now  appeals  from  the 
57‐month sentence he received. 
     Patrick was serving a term of parole that followed his re‐
lease  from  state  prison.  He  did  not  comply  with  the  condi‐
tions of his release, and a warrant was issued for his arrest. 
(He  does  not  contest  that  warrant’s  validity.)  In  an  effort  to 
find Patrick, Milwaukee’s police obtained a second warrant, 
which authorized them to locate Patrick using cell‐phone da‐
ta.  Patrick’s  cell  phone  revealed  his  location,  which  enabled 
the police to find him. 
     Patrick  attempts  to  undermine  the  validity  of  the  loca‐
tion‐tracking warrant by contending that his person was not 
contraband or  the proceeds of  a crime, and that it therefore 
was  off  limits  to  investigation.  That  sounds  like  an  attempt 
to  resurrect  the  “mere  evidence”  doctrine  that  the  Supreme 
Court disapproved in Warden v. Hayden, 387 U.S. 294 (1967). 
Hayden authorized the use of warrants to get evidence to lo‐
cate  a  wanted  person.  See  also  Steagald  v.  United  States,  451 
U.S.  204  (1981)  (search  warrant  to  enter  house  to  look  for 
person to arrest). Police were entitled to use a warrant to ob‐
tain data that would help them track down Patrick’s location. 
   Indeed,  they  were  entitled  to  arrest  him  without  a  war‐
rant of any kind, let alone the two warrants they had. United 
States  v.  Watson,  423  U.S.  411  (1976),  holds  that  probable 
cause alone is enough for an arrest in a public place. A war‐
rant is necessary only when the police need to enter a private 
area  to  capture  the  wanted  person.  See  Payton  v.  New  York, 
No. 15‐2443                                                               3 

445  U.S.  573  (1980).  Because  Patrick  was  visible  to  the  gen‐
eral public, he did not have any privacy interest in his loca‐
tion at the time. 
    More: the Supreme Court recently held that a valid arrest 
warrant  precludes  the  suppression  of  evidence  seized  in  an 
arrest,  even  if  the  arrest  was  set  in  motion  by  officers  who 
had  neither  probable  cause  nor  knowledge  of  the  warrant. 
Utah v. Strieff, 136 S. Ct. 2056 (2016). Strieff tells us that, if the 
police  had  stopped  Patrick’s  car  for  no  reason  at  all  and 
learned only later that he was a wanted man, the gun would 
have  been  admissible  in  evidence.  The  officers  who  nabbed 
Patrick, by contrast, had both probable cause to believe that 
he  was  a  fugitive  from  justice  and  knowledge  of  the  arrest 
warrant.  The  gun  cannot  be  less  admissible  than  in  Strieff, 
even if we knock out the means used to track his location. 
     Because  Patrick  was  arrested  in  a  public  place,  and  the 
arrest was supported by both probable cause and a valid ar‐
rest  warrant  that  had  been  issued  before  any  effort  to  learn 
his location (an effort that therefore could not “taint” the ar‐
rest  in  the  parlance  of  the  exclusionary  rule),  we  need  not 
resolve  some  difficult  issues  posed  by  a  fact  that  came  to 
light while the case was in this court. After Patrick filed his 
opening brief, the prosecutor revealed that Patrick’s location 
had been pinned down using data from a cell‐site simulator. 
That  device  (often  called  a  Stingray,  the  trademark  of  one 
brand) pretends to be a cell‐phone access point and, by emit‐
ting  an  especially  strong  signal,  induces  nearby  cell  phones 
to  connect  and  reveal  their  direction  relative  to  the  device. 
Here is a description from the Department of Justice: 
   Cell‐site simulators … function by transmitting as a cell tower. In 
   response to the signals emitted by the simulator, cellular devices 
4                                                                     No. 15‐2443 

     in the proximity of the device identify the simulator as the most 
     attractive cell tower in the area and thus transmit signals to the 
     simulator  that  identify  the  device  in  the  same  way  that  they 
     would with a networked tower. 
     A  cell‐site  simulator  receives  and  uses  an  industry  standard 
     unique  identifying  number  assigned  by  a  device  manufacturer 
     or cellular network provider. When used to locate a known cellu‐
     lar device, a cell‐site simulator initially receives the unique iden‐
     tifying number from multiple devices in the vicinity of the simu‐
     lator.  Once  the  cell‐site  simulator  identifies  the  specific  cellular 
     device  for  which  it  is  looking,  it  will  obtain  the  signaling  infor‐
     mation  relating  only  to  that  particular  phone.  When  used  to 
     identify  an  unknown  device,  the  cell‐site  simulator  obtains  sig‐
     naling information from non‐target devices in the targetʹs vicini‐
     ty for the limited purpose of distinguishing the target device. 
     By  transmitting  as  a  cell  tower,  cell‐site  simulators  acquire  the 
     identifying  information  from  cellular  devices.  This  identifying 
     information is limited, however. Cell‐site simulators provide on‐
     ly  the  relative  signal  strength  and  general  direction  of  a  subject 
     cellular telephone; they do not function as a GPS locator, as they 
     do  not  obtain  or  download  any  location  information  from  the 
     device or its applications. Moreover, cell‐site simulators used by 
     the  Department  must  be  configured  as  pen  registers,  and  may 
     not be used to collect the contents of any communication, in ac‐
     cordance  with  18  U.S.C.  §3127(3).  This  includes  any  data  con‐
     tained on the phone itself: the simulator does not remotely cap‐
     ture emails, texts, contact lists, images or any other data from the 
     phone.  In  addition,  Department  cell‐site  simulators  do  not  pro‐
     vide  subscriber  account  information  (for  example,  an  account 
     holderʹs name, address, or telephone number). 

Department of Justice Policy Guidance: Use of Cell‐Site Sim‐
ulator Technology (Sept. 3, 2015) at 2. See also the Wikipedia 
entry at . 
   If the Department’s description is accurate (a question not 
explored  in  this  litigation)  law‐enforcement  officials  get  the 
No. 15‐2443                                                             5 

same  sort  of  information  that  a  phone  company  could  pro‐
vide  using  its  own  facilities,  and  they  get  it  in  real  time  ra‐
ther than waiting for the phone company to turn over data. 
But  instead  of  collecting  information  on  just  one  person,  as 
the  warrant  in  this  proceeding  entitled  the  police  to  learn 
Patrick’s  location,  a  cell‐site  simulator  collects  the  relative 
location of everyone whose phone is induced to connect to the 
simulator—though  it  may  discard  that  information  before 
alerting  officials  to  the  presence  of  the  sought‐after  person 
(just  as  the  phone  company,  which  has  location  data  about 
all  of  its  customers,  would  disclose  only  one  person’s  loca‐
tion). 
     One potential question posed by use of a cell‐site simula‐
tor would be whether it is a “search” at all, or instead is cov‐
ered  by  Smith  v.  Maryland,  442  U.S.  735  (1979),  and  United 
States v. Knotts, 460 U.S. 276 (1983). The former holds that a 
pen register is not a search because it reveals the making of a 
call, and the number called, but not the call’s communicative 
content.  The  latter  holds  that  the  use  of  a  beeper  is  not  a 
search,  because  it  reveals  a  suspect’s  location  but  nothing 
else.  Recent  decisions  such  as  United  States  v.  Graham,  824 
F.3d 421 (4th Cir. 2016) (en banc), and United States v. Carpen‐
ter,  819  F.3d  880  (6th  Cir.  2016),  apply  these  principles  to 
hold that tracking a person via data from phone companies 
is  not  a  search  within  the  scope  of  the  Fourth Amendment. 
(Graham  involved  historical  cell‐tower  location  information 
and  Carpenter  involved  “transactional  records”  from  phone 
companies,  so  both  cases  dealt  with  the  sort  of  information 
covered  by  the  location  warrant  in  this  proceeding.)  Police 
freely use databases, containing information such as the ad‐
dresses  associated  with  automobile  license  plates  and  per‐
sons  licensed  to  drive,  to  track  down  suspects;  they  search 
6                                                           No. 15‐2443 

trash  for  credit  card  receipts  showing  where  he  made  pur‐
chases;  they  consult  a  suspect’s  relatives  and  friends  (and 
sometimes  his  enemies)  to  learn  his  whereabouts;  no  one 
thinks that those methods require a search warrant. 
     A  contrary  line  of  argument  analogizes  cell‐site  simula‐
tors to GPS locators, which are treated as searches when po‐
lice enter private property to install them, see United States v. 
Jones, 132 S. Ct. 945 (2012), and may be searches when used 
for extended durations even if installed with a vehicle own‐
er’s consent, id. at 954–64 (concurring opinions of Sotomayor 
and  Alito,  JJ.).  If  a  cell‐site  simulator  is  like  a  GPS  tracker, 
and  if  the  approach  of  the  concurring  opinions  in  Jones  is 
adopted,  then  it  would  be  necessary  to  know  how  long  the 
police used a simulator while searching for Patrick and just 
how  accurate  is  the  location  information  it  provides.  (Is  it 
information  that  leaves  uncertainty  about  where  in  several 
city blocks a suspect may be, such as the beeper in Knotts, or 
is it closer to the precise location supplied by a GPS tracker?) 
Cf. Kyllo v. United States, 533 U.S. 27 (2001) (thermal image of 
the inside of a house is a search, given a person’s strong pri‐
vacy interest in his dwelling). 
     The  United  States  has  conceded  for  the  purpose  of  this 
litigation  that  use  of  a  cell‐site  simulator  is  a  search,  so  we 
need not tackle these questions. The parties join issue, how‐
ever, on the significance of the fact that police did not reveal 
to  the  state  judge  who  issued  the  location‐tracking  warrant 
that  they  planned  to  use  a  cell‐site  simulator—indeed,  im‐
plied that they planned to track him down using his phone 
company’s  data.  Patrick  says  that  leaving  the  judge  in  the 
dark (perhaps misleading the judge by omitting a potentially 
material  fact)  makes  the  location‐tracking  warrant  invalid. 
No. 15‐2443                                                           7 

This poses the question whether a judge is entitled to know 
how a warrant will be executed. 
    The Fourth Amendment requires that warrants be based 
“upon  probable  cause,  supported  by  Oath  or  affirmation, 
and particularly describing the place to be searched, and the 
persons or things to be seized.” The Supreme Court stated in 
Dalia  v.  United  States,  441  U.S.  238,  256  (1979),  that  neither 
constitutional  text  nor  precedent  suggests that  “search  war‐
rants also must include a specification of the precise manner 
in  which  they  are  to  be  executed.”  The  manner  of  search  is 
subject  only  to  “later  judicial  review  as  to  its  reasonable‐
ness.”  Id.  at  258. And  the  Justices  added  in  Richards  v.  Wis‐
consin, 520 U.S. 385 (1997), that courts cannot limit a warrant 
so as to foreclose a particular means of execution. In Richards 
the  police  sought  a  warrant  that  would  have  authorized  a 
no‐knock  entry  to  conduct  a  search.  The  judge  denied  that 
request  but  issued  a  warrant  for  a  regular  search. After  the 
police  conducted  a  no‐knock  entry  anyway,  the  Court  held 
that  this  was  proper  because  it  was  reasonable  to  carry  out 
the search that way under the circumstances. 
    This  means  that  the  police  could  have  sought  a  warrant 
authorizing them to find Patrick’s cell phone and kept silent 
about  how  they  would  do  it.  Or  affidavits  and  the  warrant 
itself might have said that “electronic means that reveal loca‐
tions  of  cell  phones”  will  be  used.  Professor  Kerr  has  con‐
cluded  from  Dalia  and  Richards,  and  other  considerations, 
that the Fourth Amendment forbids judges to attempt to reg‐
ulate, ex ante, how a search must be conducted, and confines 
the judiciary to ex post assessments of reasonableness. Orin S. 
Kerr, Ex Ante Regulation of Computer Search and Seizure, 96 Va. 
L. Rev. 1241, 1260–71 (2010). 
8                                                       No. 15‐2443 

     We can imagine an argument that it will often be unrea‐
sonable to use a cell‐site simulator when phone company da‐
ta  could  provide  what’s  needed,  because  simulators  poten‐
tially reveal information about many persons other than the 
suspects.  (The  contrary  argument  is  that  data  from  simula‐
tors  is  current,  while  data  relayed  through  phone‐
companies’  bureaucracies  may  arrive  after  the  suspect  has 
gone  elsewhere.)  But  if  the  problem  with  simulators  is  that 
they are too comprehensive, that would not lead to suppres‐
sion—though  it  might  create  a  right  to  damages  by  other 
persons whose interests were unreasonably invaded. Patrick 
is  not  entitled  to  invoke  the  rights  of  anyone  else;  suppres‐
sion  is  proper  only  if  the  defendant’s  own  rights  have  been 
violated. See, e.g., United States v. Payner, 447 U.S. 727 (1980). 
    Patrick contends that, even if ex ante authorization of the 
method  is  unnecessary,  the  police  must  be  candid  with  the 
judiciary when they mention potential methods of executing 
a search warrant.  He  seeks,  at a  minimum, a  remand to ex‐
plore  those  questions,  after  the  fashion  of  a  Franks  hearing 
(see  Franks  v.  Delaware,  438  U.S.  154  (1978)),  at  which  the 
court  would  decide  whether  the  warrant  still  would  have 
issued if the affidavits had been more forthcoming. 
    But for the reasons given earlier we conclude that the an‐
swers do not control this appeal. A person wanted on proba‐
ble cause (and an arrest warrant) who is taken into custody 
in a public place, where he had no legitimate expectation of 
privacy,  cannot  complain  about  how  the  police  learned  his 
location.  Recall  that  the  cell‐site  simulator  (unlike  the  GPS 
device in Jones) was not used to generate the probable cause 
for arrest; probable cause to arrest Patrick predated the effort 
to locate him. From his perspective, it is all the same whether 
No. 15‐2443                                                         9 

a paid informant, a jilted lover, police with binoculars, a bar‐
tender, a member of a rival gang, a spy trailing his car after it 
left his driveway, the phone company’s cell towers, or a de‐
vice  pretending  to  be  a  cell  tower,  provided  location  infor‐
mation.  A  fugitive  cannot  be  picky  about  how  he  is  run  to 
ground. So it would be inappropriate to use the exclusionary 
rule, even if the police should have told the judge that they 
planned  to  use  a  cell‐site  simulator  to  execute  the  location 
warrant. 
    The Department of Justice announced last September that 
in the future it would ordinarily seek a warrant, plus an or‐
der  under  the  pen‐register  statute,  18  U.S.C.  §3123,  before 
using a cell‐site simulator, but it has not conceded that this is 
constitutionally  required.  Questions about  whether use of a 
simulator  is  a  search,  if  so  whether  a  warrant  authorizing 
this  method  is  essential,  and  whether  in  a  particular  situa‐
tion  a  simulator  is  a  reasonable  means  of  executing  a  war‐
rant, have yet to be addressed by any United States court of 
appeals. We think it best to withhold full analysis until these 
issues control the outcome of a concrete case. 
                                                          AFFIRMED 
10                                                      No. 15‐2443 

    WOOD, Chief Judge, dissenting. This case raises serious is‐
sues  about  the  use  of  cell‐site  simulators  to  track  down  the 
location of a target person. That is how police found Damian 
Patrick, for whom an arrest warrant had been issued for pa‐
role violations. My colleagues see no serious Fourth Amend‐
ment issues in Patrick’s case, because they believe that a de‐
fendant has no interest in the manner in which a warrant is 
executed.  They  also  question  whether  the  use  of  a  cell‐site 
simulator is a “search” at all, noting that Smith v. Maryland, 
442 U.S. 735 (1979), holds that the use of a pen register is not 
a “search,” and that United States v. Knotts, 460 U.S. 276 (1983), 
says the same thing about the use of a beeper. Finally, they 
note that Patrick was arrested in a “public place,” by which 
they mean sitting in the passenger seat of a parked car. All of 
this matters greatly to Patrick, because if his initial arrest was 
invalid, then the gun that the police spotted in plain view in 
the car should have been suppressed as “fruit of the poison‐
ous  tree,”  see  Wong  Sun  v.  United  States,  371  U.S.  471,  488 
(1963), and Patrick’s conviction under 18 U.S.C. §§ 922(g)(1) 
and  924(a)(2)  for  being  a  felon  in  possession  of  a  firearm 
would  need  to  be  revisited.  If  the  arrest  complied  with  the 
Fourth Amendment, the gun was lawfully found and seized 
and his conviction must be affirmed. Because I believe that the 
panel opinion underestimates the relevant technology’s capa‐
bilities and extends Utah v. Strieff, 136 S. Ct. 2056 (2016), too 
far, I dissent. 
     This is the first court of appeals case to discuss the use of 
a  cell‐site  simulator,  trade  name  “Stingray.”  We  know  very 
little about the device, thanks mostly to the government’s re‐
fusal to divulge any information about it. Until recently, the 
government has gone so far as to dismiss cases and withdraw 
evidence rather than reveal that the technology was used. See 
No. 15‐2443                                                          11 

Memorandum  Agreement  between  Amy  S.  Hess,  Assistant 
Director,  Operational  Technology  Division,  FBI,  and  David 
Salazar, Chief of Police, MPD (Aug. 13, 2013) (agreeing to dis‐
miss cases rather than disclose use of Stingray). Indeed, in this 
case, the government appears to have purposefully concealed 
the  Stingray’s  use  from  the  issuing  magistrate,  the  district 
court, defense counsel, and even this court. It ultimately ad‐
mitted its use of the device only in response to an amicus curiae 
brief filed during this appeal. 
    Although, as we all agree, Patrick does not have standing 
to  challenge  any  location  information  gathered  from  other 
persons’  cell  phones, see  Jones  v. United  States, 362 U.S. 257, 
261  (1960),  overruled  on  other  grounds  by  United  States  v.  Sal‐
vucci, 448 U.S. 83 (1980), he is entitled to challenge the use of 
the Stingray itself, along with the gathering of any non‐loca‐
tion information from his cell phone.  
    The record is painfully—indeed fatally—inadequate with 
respect to critical details about the way the Stingray was used. 
We are thus not in a position to determine whether (1) its use 
was  sufficiently  outside  the  scope  of  the  warrant  to  merit 
blanket suppression; and whether (2) Patrick’s arrest (putting 
the warrant to one side) was based in whole or in part on in‐
formation  gathered  in  violation  of  Title  III  of  the  Omnibus 
Crime Control and Safe Streets Act of 1968, 18 U.S.C. §§ 2510–
20 (if, as it may, that statute applies). Even if the Stingray re‐
vealed  no  information  beyond  Patrick’s  location,  we  must 
know how it works and how the government used it before 
we can judge whether it functions in a manner sufficiently dif‐
ferent  from  the  location‐gathering  methods  specified  in  the 
warrant  that  it  amounted  to  a  search  outside  the  warrant’s 
scope.  
12                                                     No. 15‐2443 

    The majority offers a long quote from the Department of 
Justice Policy Guidance manual on the use of cell‐site simula‐
tor technology, ante at 3–4, but that information is contestable. 
We are given no reason to think that a municipal police de‐
partment such as MPD was bound in any way to the guidance 
offered by the DOJ, or that the MPD chose to follow the DOJ 
Guidance as a matter of internal policy. There is another side 
to the story, but because of the government’s furtiveness, Pat‐
rick never had the chance to present it.  
    With  certain  software  (known  as  “Fishhawk”  and  “Por‐
poise”), the Stingray is much more than a high‐tech pen reg‐
ister. It can capture the “emails, texts, contact lists, images,” 
and other data disclaimed by the last paragraph of the major‐
ity’s excerpt of the Policy Guidance. It can eavesdrop on tele‐
phone conversations and intercept text messages. See Stepha‐
nie K. Pell & Christopher Soghoian, Your Secret Stingray’s No 
Secret Anymore: The Vanishing Government Monopoly over Cell 
Phone Surveillance and Its Impact on National Security and Con‐
sumer Privacy, 28 HARV. J.L. & TECH. 1, 11–12 (2014) (“Depend‐
ing on the particular features of the surveillance device and 
how they are configured by the operator, IMSI catchers can be 
used  to  identify  nearby  phones,  locate  them  with  extraordi‐
nary precision, intercept outgoing calls and text messages, as 
well as block service, either to all devices in the area or to par‐
ticular  devices.”  (footnotes  omitted)).  Because  many  third‐
party apps automatically send and receive data through the 
subscriber’s network, it is reasonable to assume that a Sting‐
ray can collect other information from a cell phone, as well.  
   We  know  nothing  about  the  way  in  which  the  Stingray 
used  in  Patrick’s  case  was  configured,  nor  do  we  know  the 
extent  of  its  surveillance  capabilities.  The  majority  properly 
No. 15‐2443                                                          13 

notes that DOJ’s description may or may not be accurate, ei‐
ther in general or for particular cases. It is worth underscoring 
how inaccurate that description may be and how important it 
is, both for Patrick and as a matter of Fourth Amendment ju‐
risprudence  and  public  policy,  that  these  questions  be  ex‐
plored. 
    In this case, the location warrant authorized only methods 
of  fixing  Patrick’s  location  that  involved  gathering  infor‐
mation  that  would  reveal  his  phone’s  connection  with  cell‐
phone  towers.  The  Supreme  Court  has  recognized  that  a 
search of cell‐phone data requires a warrant. See Riley v. Cali‐
fornia, 134 S. Ct. 2473, 2494–95 (2014) (associating a warrant‐
less search of a cell phone with the “reviled ‘general warrants’ 
and ‘writs of assistance’” against which the Fourth Amend‐
ment was aimed). The authorization of the collection of loca‐
tion data cannot be expanded to permit a search of the con‐
tents  of  Patrick’s  cell  phone.  If  the  Stingray  gathered  infor‐
mation from the phone that went beyond his location, such a 
“search”  of  his  phone  would  have  been  unauthorized,  and 
suppression of the additional information (which might have 
pinpointed  Patrick’s  location)  would  likely  be  required.  See 
United  States  v.  Foster,  100  F.3d  846,  850–51  (10th  Cir.  1996) 
(applying blanket suppression where agents performed gen‐
eral search of residence and seized “anything of value” even 
though warrant authorized only search for four firearms and 
marijuana).  
     Title III may also be pertinent here, depending on what the 
facts reveal about the device that was used. It seems clear that 
if  the  MPD  intercepted  any  cell‐phone  conversations,  text 
messages, or data, Title III covered those interceptions. Under 
section 2511(a), any person who “intentionally intercepts … 
14                                                      No. 15‐2443 

any wire, oral, or electronic communication” without follow‐
ing the proper procedures is liable under the statute. “Title III 
now applies to the interception of conversations over both cel‐
lular and cordless phones.” Bartnicki v. Vopper, 532 U.S. 514, 
524  (2001).  The  Act  defines  “electronic  communication”  as 
“any transfer of signs, signals, writing, images, sounds, data, 
or intelligence of any nature transmitted in whole or in part 
by a wire, radio, electromagnetic, photoelectronic or photoop‐
tical  system  that  affects  interstate  or  foreign  commerce.”  18 
U.S.C.  §  2510(12).  Text  messages  and  cell‐phone  data  trans‐
missions easily fit that definition. None of the relevant excep‐
tions to that definition applies, see id., and there is no reason 
to think that the interception of text messages or data trans‐
missions would otherwise be excluded from it. See Brown v. 
Waddell, 50 F.3d 285, 289 (4th Cir. 1995) (“The principal pur‐
pose of the [Electronic Communications Privacy Act] amend‐
ments to Title III was to extend to ‘electronic communications’ 
the same protections against unauthorized interceptions that 
Title III had been providing for ‘oral’ and ‘wire’ communica‐
tions  via  common  carrier  transmissions.”);  see  also  Joffe  v. 
Google, Inc., 746 F.3d 920, 930 (9th Cir. 2013) (electronic infor‐
mation transmitted over Wi‐Fi network does not fit 18 U.S.C. 
§ 2511(g) exceptions). 
    The  MPD concededly never followed  the  procedures re‐
quired for an order for electronic surveillance. See 18 U.S.C. 
§ 2518. Any interception of the substance of Patrick’s commu‐
nications would thus almost certainly be illegal. The remedy 
for a Title III violation is normally the suppression of the ille‐
gally intercepted communications and any evidence derived 
from  them.  18  U.S.C.  § 2515.  If  such  evidence  is  relevant  to 
Patrick’s conviction, Title III might require suppression and, 
No. 15‐2443                                                          15 

in  the  absence  of the suppressed  evidence,  a  reversal of  the 
conviction.  
    Even if the Stingray did not gather any information from 
Patrick’s cell phone other than its location, its use still might 
be  problematic.  The  court  order  authorized  “cellular  tele‐
phone global positioning system (GPS) location information 
… if available,” and the “identification of the physical location 
of the target cellular telephone.” But that is not all it said: it 
specified in some detail the manner in which that information 
was to be collected—from the service provider. “Such service 
provider,”  it  stated,  “shall  initiate  a  signal  to  determine  the 
location  of  the  subject’s  mobile  device  on  the  service  pro‐
vider’s network or with such other reference points as may be 
reasonably available[.]” It “[a]pprove[d] the release of infor‐
mation,” not the use of a device that would allow the MPD to 
track Patrick’s phone on its own. While it also “authorize[d] 
the identification of the physical location of the target cellular 
phone,” the context implied that the identification would be 
derived  from  information  released  by  a  service  provider.  I 
take these limitations, built into the warrant, seriously; they 
circumscribe  the  authority  granted  by  the  warrant  just  as 
surely as a physical limitation to the house but not the garage, 
or vice versa, would do. 
    At oral argument, the government argued that the warrant 
authorized it to obtain Patrick’s location with no restrictions 
on how it went about accomplishing that task. It relies on Da‐
lia v. United States, 441 U.S. 238, 257 (1979), which held that a 
warrant  was  not  defective  for  lack  of  particularity  where  it 
authorized police officers to install an electronic listening de‐
vice in the defendant’s office but did not specify that the of‐
ficers would covertly enter the premises to do so. Dalia noted 
16                                                       No. 15‐2443 

that “the specificity required by the Fourth Amendment does 
not generally extend to the means by which warrants are ex‐
ecuted.” Id. But that statement must be understood in context. 
Here, the device itself is what is at issue. Because of its capa‐
bilities, the way it was used could affect the scope and loca‐
tion of the search itself.  
    We are in all likelihood not looking at two interchangeable 
tools for gathering exactly the same information. If the facts 
ultimately show that the MPD had gathered the identical in‐
formation in the same manner that Sprint would have used, I 
would concede that there is no problem. In such a case, the 
only difference between using the Stingray and obtaining the 
information  from  Sprint  would  be  who  gathered  the  infor‐
mation. And the majority may even be correct that the gov‐
ernment’s regrettable lack of candor about the manner of the 
search is not enough by itself to render the search unconstitu‐
tional.  Under  these  circumstances,  there  would  be  no  addi‐
tional privacy intrusion from the use of the Stingray, and the 
misrepresentation would not affect whether there was proba‐
ble  cause  for  the  search.  See  United  States  v.  Mittelman,  999 
F.2d 440, 444 (9th Cir. 1993) (holding that because “only false 
statements  that  are  material  in  causing  the  warrant  to  issue 
will invalidate it,” “misstatements regarding the manner of a 
search  do  not  bear  on  the  issue  of  whether  the  search  itself 
was justified” under the Fourth Amendment (quoting United 
States v. Ippolito, 774 F.2d 1482, 1485 (9th Cir. 1985))); see also 
Franks v. Delaware, 438 U.S. 154, 156 (1978) (warrant based in 
part  on  false statements is void  if “with  the affidavit’s  false 
material  set  to  one side,  the  affidavit’s  remaining  content  is 
insufficient to establish probable cause”). This means that the 
critical  questions  in  a  case  such  as  this  one,  where  a  much 
more sophisticated device is used, are how the Stingray was 
No. 15‐2443                                                            17 

used, how it works, and whether, conceptually, it “searched” 
Patrick’s  phone  in  the  same  manner  that  Sprint  would  or 
much more intrusively. 
     According to extra‐record information provided by amici, 
the  Stingray  is  different  in  kind,  not  just  in  degree.  On  this 
record, we do not have sufficient information to say whether 
that is right or wrong. We do not know whether the warrant’s 
authorization  of Sprint to “initiate a  signal  to determine the 
location  of  the  subject’s  mobile  device  on  the  service  pro‐
vider’s network or with such other reference points as may be 
reasonable available” also describes the working of the Sting‐
ray  that  was  used.  If  so,  perhaps  all  is  well.  If  the  Stingray 
works in a different manner—for instance, by forcing the cell 
phone to transmit location data housed inside the cell phone 
rather than using a signal to locate the cell phone on the Sprint 
network—it might not. See C. Justin Brown & Kasha M. Leese, 
Stingray  Devices  Usher  in  A  New  Fourth  Amendment  Battle‐
ground, 39 CHAMPION 12, 14 (2015) (arguing that cell‐site sim‐
ulators engage in “electronic … intrusion” possibly constitut‐
ing trespass because they force cell phones to transmit infor‐
mation that they would not otherwise). The relevant point is 
that  a  location  warrant  does  not  (without  saying  more)  au‐
thorize a search of the contents of the cell phone itself. If that 
is  the  right  way  to  describe  what  the  Stingray  did,  its  use 
would constitute an impermissible search, and the gun would 
be fruit of the poisonous tree. At this point, we do not have 
the facts to say. 
    My colleagues finally dismiss my concerns for a different 
reason: they contend that the existence of a warrant for Pat‐
rick’s arrest brings this case under the rule of Utah v. Strieff, 
18                                                     No. 15‐2443 

136 S. Ct. 2056 (2016), and precludes the application of the ex‐
clusionary rule. In Strieff, the Supreme Court held that a valid, 
pre‐existing arrest warrant could attenuate the link between 
an unlawful investigatory stop and evidence seized as a result 
of that stop. Id. at 2062. But I do not read Strieff so broadly.  
    It is critical in this connection to recall that Strieff rests on 
the idea of a break in the causal chain, and it is that break that 
attenuates any Fourth Amendment concerns. In Strieff, the of‐
ficer stopped the defendant without reasonable suspicion and 
then conducted a warrant check; based on the warrant he dis‐
covered, he arrested the defendant. Id. at 2060. The drugs at 
issue were found by the search incident to that arrest. Id. As a 
result, the causal chain between the officer’s illegal action—
the  initial,  unjustified  Terry  stop—and  the  search  was 
“brok[en]” by the intervening discovery of the warrant. Id. at 
2063.  The  arrest  warrant  was  “downstream”  of  the  tainting 
action, and “upstream” of the search.  
    Our case presents a different sequence. The arrest warrant 
here (and the relevant officers’ awareness of it) preceded both 
the  potentially  illegal  action  and  the  potentially  valid 
search—it was “upstream” of both. The MPD got the arrest 
warrant, got the location warrant, used the Stingray to locate 
Patrick, and then found the gun in plain view in the process 
of arresting him. The arrest warrant is therefore not an inter‐
vening cause, at least in the temporal sense. One could per‐
haps  argue  that  the  arrest  warrant  resurfaced  in  the  causal 
chain  at  the  moment  the  MPD  located  Patrick,  and  then 
moved  to  apprehend  him.  (Ironically,  in  this  case,  an  arrest 
warrant  was  not  even  necessary  to  authorize  the  finding  of 
the gun, which was in plain view.) But any causal connection 
No. 15‐2443                                                       19 

in this case between a potentially illegal search and the dis‐
covery  of  Patrick’s  gun  had  to  do  with  the  timing  of  the 
search—not whether the search could be conducted at all. As 
a result, the arrest warrant did not do anything to attenuate 
the potential taint.  
    I  recognize  that  Strieff  contains  language  that  could  be 
stretched to suggest that a warrant’s existence, regardless of 
the actual causal chain, is sufficient attenuation. See id. at 2062 
(“The  Segura  Court  suggested  that  the  existence  of  a  valid 
warrant favors finding that the connection between unlawful 
conduct and the discovery of evidence is ‘sufficiently attenu‐
ated to dissipate the taint.’ That principle applies here.” (cita‐
tion omitted)). But elsewhere in the opinion the Court empha‐
sized  not  only  that  the  “warrant  was  valid”  and  “predated 
[the officer’s] investigation,” but also that it “was entirely un‐
connected with the stop,” and that the officer’s decision to ar‐
rest  the  defendant  was  “a  ministerial  act  that  was  inde‐
pendently  compelled  by  the  pre‐existing  warrant.”  Id.  (em‐
phasis added). Here, the use of the Stingray led to the arrest, 
and neither the arrest nor the search was a ministerial act.  
     It oversimplifies Strieff to focus solely on whether an inter‐
vening circumstance can be identified. That is important, but 
it is not enough by itself. Strieff, like all attenuation cases, also 
rests  on  two  other  factors:  (1)  the  “temporal  proximity”  be‐
tween the potentially unlawful action and the “search,” and 
(2) the culpability of the police  misconduct. Id. As in Strieff, 
the relative temporal proximity in our case between the po‐
tentially illegal conduct and the search weighs against atten‐
uation. But unlike the situation in Strieff, the facts here do not 
permit  us  to  say  that  the  MPD’s  conduct  was  merely  negli‐
20                                                      No. 15‐2443 

gent: the police knew what they were doing. Purposeful eva‐
sion of judicial oversight of potentially illegal searches is ex‐
actly the kind of “police misconduct … most in need of deter‐
rence.”  Id.  at  2063  (noting  that  exclusion  should  be  applied 
where misconduct is “purposeful or flagrant”). I would find 
that all three factors identified in Strieff weigh against finding 
attenuation in this case.  
    None of the other doctrines that might counsel against use 
of the exclusionary rule applies here. Although the independ‐
ent‐source doctrine precludes the operation of the exclusion‐
ary rule, see Murray v. United States, 487 U.S. 533, 537 (1988), 
there was no alternate source here that enabled the MPD to 
find Patrick. Nor is this case a likely candidate for the inevita‐
ble‐discovery rule. See Nix v. Williams, 467 U.S. 431, 444 (1984) 
(exclusionary rule does not apply if “prosecution can estab‐
lish by a preponderance of the evidence that the information 
ultimately or inevitably would have been discovered by law‐
ful means”). Patrick’s gun was found because it was in the car 
where he was sitting at the time of his apprehension. If not for 
the Stingray, he might not have been apprehended in his ve‐
hicle, or he might have been apprehended at a time when the 
gun was not located in his vehicle.  
    Neither would the good‐faith exception apply. “The good‐
faith exception precludes application of the exclusionary rule 
when law enforcement reasonably and in good faith believed 
that a search was lawful.” United States v. Tomkins, 782 F.3d 
338, 349 (7th Cir. 2016) (citing United States v. Leon, 468 U.S. 
897, 922 (1984)). The contents of the search warrant applica‐
tion, the warrant itself, and the government’s litigation of this 
case  all  tend  to  show  that  the  officers  deliberately  deceived 
No. 15‐2443                                                          21 

the issuing judge about how they planned to execute the war‐
rant.  While  the  test  for  the  exception  is  “an  objective  one,” 
Leon, 468 U.S. at 919 n.20, that fact is designed to safeguard 
the Fourth Amendment’s substantive protections, not to limit 
them. See id. at 915 n.13. Deception of the issuing magistrate 
is just the kind of misconduct “sufficiently deliberate that ex‐
clusion  can  meaningfully  deter  it,  and  sufficiently  culpable 
that such deterrence is worth the price paid by the justice sys‐
tem.”  Herring  v.  United  States,  555  U.S.  135,  144  (2009).  Leon 
specifically noted that the good‐faith exception should not ap‐
ply “when the affiant misleads the magistrate with a reckless 
or  knowing  disregard  for  the  truth.”  United  States  v.  Glover, 
755 F.3d 811, 818 (7th Cir. 2014) (citing Leon, 468 U.S. at 914 
(suppression appropriate where officers dishonest in prepar‐
ing affidavit)).  
    A number of other courts have suggested that bad faith, 
especially when manifested by insufficient candor to the issu‐
ing  magistrate, may justify suppression.  See  United States v. 
Sells, 463 F.3d 1148, 1161 n.7 (10th Cir. 2006) (noting that “a 
number of courts have concluded that the severance doctrine 
is not applicable where the Government has added particu‐
larized descriptions of items to be seized for which probable 
cause  exists  as  a  pretext  to  support  an  otherwise  unlawful 
search  and  seizure”);  United  States  v.  Woerner,  709  F.3d  527, 
534 (5th Cir. 2013) (collecting cases for principle that suppres‐
sion is appropriate where the “officer applying for the war‐
rant  knew  or  had  reason  to  know  that  the  information  was 
tainted  and  included  it  anyway  without  full  disclosure  and 
explanation”);  United  States  v.  Reilly,  76  F.3d  1271,  1281  (2d 
Cir.  1996)  (rejecting  application  of  good‐faith  exception 
“when the officers are themselves ultimately responsible for 
the defects in the warrant”). Although these cases are about 
22                                                        No. 15‐2443 

affidavits  supporting  probable  cause,  their  logic  applies 
equally to the execution of the search. After all, the Leon ex‐
ception was meant to prevent the “[p]enalizing [of] the officer 
for the magistrate’s error,” Leon, 468 U.S. at 921, and to “allow 
some latitude for honest mistakes.” Maryland v. Garrison, 480 
U.S. 79, 87 (1987). If the MPD misled the magistrate or reason‐
ably  should  have  known  that  the  warrant  did  not  cover  a 
Stingray, neither concern applies here.  
     Even  if  my  colleagues’  reading  of  Strieff  were  correct  or 
another  doctrine  precluding  the  exclusionary  rule  applied, 
those facts would not resolve any potential Title III issues dis‐
covery  could  reveal.  Our  sister  circuits  disagree  about 
whether  the  Title  III  suppression  remedy  is  affected  by  the 
judge‐made exclusionary rule. Compare United States v. Rice, 
478  F.3d  704,  711  (6th  Cir.  2007)  (good‐faith  exception  does 
not  apply);  United  States v. Spadaccino, 800 F.2d 292,  296 (2d 
Cir.  1986)  (using  this  same  rationale  and  reaching  the  same 
conclusion  in  analyzing  whether  the  Leon  good‐faith  excep‐
tion  applied  to  a  state  wiretapping  statute);  United  States  v. 
Vest, 813 F.2d 477, 484 (1st Cir. 1987) (rejecting judicially cre‐
ated exception); with United States v. Moore, 41 F.3d 370, 376 
(8th Cir. 1994) (good‐faith exception applies); United States v. 
Malekzadeh,  855  F.2d  1492,  1497  (11th  Cir.  1988)  (same,  alt‐
hough  without  analysis);  United  States  v.  Brewer,  204  Fed. 
App’x 205, 208 (4th Cir. 2006) (same). No court of appeals has 
found that the attenuation rule applies to the Title III suppres‐
sion  remedy.  In  fact,  United  States  v.  Giordano,  416  U.S.  505, 
528 (1974), seems to suggest it does not. Unless we are pre‐
pared to weigh in on this question without knowing whether 
it is before us, we should remand for further fact‐finding.  
No. 15‐2443                                                         23 

    It is time for the Stingray to come out of the shadows, so 
that its use can be subject to the same kind of scrutiny as other 
mechanisms, such as thermal imaging devices, GPS trackers, 
pen registers, beepers, and the like. Its capabilities go far be‐
yond  any  of  those,  and  cases  such  as  Riley  indicate  that  the 
Supreme Court might take a dim view of indiscriminate use 
of something that can read texts and emails, listen to conver‐
sations, and perhaps intercept other application data housed 
not just on the target’s phone, but also on those of countless 
innocent  third  parties.  Governmental  entities,  including  the 
Justice Department itself, see DOJ Policy Guidance, ante at 3–
4, and the State of Illinois, see Citizen Privacy Protection Act, 
Pub. Act 099‐0622 (2016) (delineating court order, disclosure, 
and minimization requirements for police use of cell‐site sim‐
ulators),  have  recognized  the  weighty  Fourth  Amendment 
concerns  the  device  provokes.  It  is  possible  that  discovery 
could reveal that none of those concerns is triggered in this 
case. But before we dismiss them, we should have all the facts 
before us. For that reason, I would remand this case for fur‐
ther fact‐finding. I respectfully dissent.